Citation Nr: 0201383	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  95-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He died in October 1991.  

The appellant is the widow of the veteran.  This matter is 
before Board of Veterans' Appeals (Board) on appeal from an 
April 1994 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO), in Cleveland, Ohio. 

By history, in an April 15, 1998 decision, the Board denied, 
as not well grounded, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death. 

The appellant appealed the April 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 1999, the Secretary filed a motion for summary 
affirmance of the Board decision.  In July 1999 the appellant 
filed a motion asserting clear and unmistakable error in the 
Board's April 1998 decision.  By order dated February 15, 
2001, the Court vacated the April 15, 1998 Board decision, 
and remanded the matter to the Board for adjudication on the 
merits pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Judgment 
was entered in this regard on March 9, 2001.

In VA correspondence dated in August 2001, the veteran was 
told that the stay on her motion for revision of the April 
15, 1998 Board decision on the basis of clear and 
unmistakable error had been lifted.  The Board, however, 
notes that because the April 15, 1998 Board decision has been 
vacated by the Court, the issue of clear and unmistakable 
error in that decision has been rendered moot.  A Board 
dismissal ruling on the motion is set forth in a separate 
decision of the Board issued simultaneous with this decision 
document.

The appellant failed to report for a requested hearing before 
a Member of the Board, scheduled in September 1997.  No 
further action in this regard is warranted.


FINDINGS OF FACT

1.  The veteran died in December 1991, as a result of 
electrolyte imbalance due to dehydration due to metastatic 
gastric carcinoma.

2.  Prior to the veteran's demise, service connection was not 
in effect for any disability.

3.  The cause of the veteran's death has not been shown to be 
directly or presumptively service related.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may inservice occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1113, 1116, 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The appellant 
has received notice of the evidence and information needed to 
substantiate her claim.  In April 1994, the RO denied the 
claim after a de novo review.  A copy of the rating decision 
provided in April 1994, and a statement of the case provided 
in November 1994, to the appellant, informed her of 
applicable law, regulations, and reasons and bases associated 
with her claim, as well as the type of evidence needed to 
substantiate the claim.  The RO also issued a supplemental 
statement of the case in January 1995.  

In addition, the VA has made reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  The veteran's service medical records have been 
associated with the claims folder, and private medical 
reports have been obtained.  The appellant has not identified 
any outstanding medical evidence.  Rather, in August 2001 she 
stated "I cannot produce any more towards my case of my 
husbands [sic] death.  You have all the same records I 
have."

In light of the above, the Board finds that no additional 
notification or development action is required under the 
VCAA.  In general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  It would not be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The appellant seeks service connection for the cause of the 
veteran's death.  A surviving spouse of a veteran is entitled 
to dependency and indemnity compensation if the evidence 
shows that a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to 
be service-connected, a disability must have been incurred in 
or aggravated by active service, or proximately due to a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310, 
3.312.  Additionally, for a veteran who was exposed to an 
herbicide agent in service, specified diseases manifested to 
a compensable degree within the appropriate time period shall 
be granted service connection, even though there is no record 
of such disease in service.  38 C.F.R. §§ 3.307, 3.309.

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  She asserts 
that the veteran was exposed to Agent Orange while stationed 
in Vietnam.  She has pointed out that the veteran had cancer 
of the lymph nodes and that he did not have Hodgkin's 
disease.  She asserts that the veteran therefore had Non-
Hodgkin's lymphoma, a disease for which presumptive service 
connection is provided for those who were exposed to 
herbicides in service.

The service records reveal that the veteran served in 
Vietnam.  The service medical records including the April 
1968 discharge examination report do not show that the 
veteran experienced any form of cancer during service.

Private medical records reveal that the veteran was 
hospitalized in June and July 1990 for treatment of gastric 
carcinoma.  The veteran was noted to have complained of 
epigastric aching sensation radiating into his left upper 
quadrant with some back pain for approximately nine months.  
These records reveal that a pathology report indicated that 
the veteran also had metastatic adenocarcinoma of lymph nodes 
from the gastric carcinoma.

The private medical records reveal continued treatment for 
gastric carcinoma.  The veteran died at a private hospital on 
October [redacted], 1991, and the final diagnosis was metastatic 
gastric carcinoma.  The veteran's death certificate indicates 
that the veteran died as a result of electrolyte imbalance, 
due to dehydration, due to metastatic gastric carcinoma, and 
that an autopsy was not performed.  Service connection had 
not been established for any disability at the time of the 
veteran's death.

In May 1994, the appellant submitted a copy of a medical 
description of Non-Hodgkin's lymphoma.  The appellant also 
submitted a January 1995 letter from D.F.L., M.D..  The 
doctor stated that the appellant should apply for 
compensation from the United States Government for her 
husband's exposure to Agent Orange in Vietnam.  The Board 
notes that neither of these documents indicates that the 
veteran ever experienced Non-Hodgkin's lymphoma or relates 
his metastatic gastric carcinoma to his military service.

In this case, service connection for the cause of the 
veteran's death is not warranted on either a presumptive or a 
direct basis.  It is acknowledged that the veteran's records 
indicate that he served in Vietnam during the Vietnam Era.  
As such, he is presumed to have been exposed to Agent Orange.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be codified at 
38 U.S.C. § 1116(f)).  However, gastric carcinoma is not 
among those disabilities for which presumptive service 
connection may be granted as a result of exposure to 
herbicide agents during service.  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (to be codified at 38 U.S.C. § 1116(a)(2)).  
Accordingly, service connection on a presumptive basis is not 
warranted.  Chase v. West, 13 Vet. App. 413 (2000).

Although the appellant believes that the veteran had Non-
Hodgkin's lymphoma and that the cause of the veteran's death 
should be presumptively service connected, as a lay person 
she is not capable of opining on matters requiring medical 
knowledge or expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  None of the veteran's medical records 
indicate that the veteran had that form of carcinoma.  While 
the veteran's cancer did spread to the lymph nodes, the July 
1990 medical records note that the cancer contained in the 
lymph nodes was metastasized from gastric carcinoma.

The Board has also considered whether service connection is 
warranted for the fatal gastric carcinoma as a result of 
exposure to herbicides (on a nonpresumptive basis) or as a 
result of service in general.  The preponderance of the 
medical evidence is against the appellant's claim in this 
regard as well.  The veteran's service medical records are 
silent for any complaints or findings related to gastric 
carcinoma.  The post service medical evidence does not reveal 
that the veteran experienced any form of carcinoma in service 
or for more than 20 years after discharge from service.  
Furthermore, the medical evidence does not indicate that the 
fatal gastric carcinoma had any relation to his service.  
None of the medical evidence of record, including the medical 
records concerning the discovery of gastric carcinoma, the 
treatment and surgeries related to gastric carcinoma, or the 
veteran's terminal hospital report, links or relates the 
veteran's gastric carcinoma to any exposure to Agent Orange 
during service or to his military service.  Without 
supporting objective evidence to substantiate the appellant's 
assertions, the Board finds that the preponderance of the 
evidence is against her claim.  The appeal is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

